MEMORANDUM OPINION
                                          No. 04-11-00885-CR

                                           Danny ROMERO,
                                               Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CR-4852
                              Honorable Philip Kazen, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 12, 2012

AFFIRMED

           Danny Romero pled guilty to burglary of a habitation with force, and was sentenced to

four years’ imprisonment plus a fine of $1,500. His sentence was suspended and he was placed

on community supervision for a term of four years.          The State filed a motion to revoke

community supervision alleging Romero violated several conditions of his probation. Romero

pled “true” to violating Condition No. 1 by failing to appear and Condition No. 5 by failing to

report to his probation officer. The trial court found the alleged violations were true, and
                                                                                  04-11-00885-CR


revoked Romero’s community supervision.         The court sentenced Romero to four years’

imprisonment, plus a $1,500 fine and $3,450 in restitution to the victim of the offense. Romero

now appeals. We affirm the trial court’s judgment.

        Romero’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Romero with a copy of the brief and motion to

withdraw, and informed him of his right to review the record and file his own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Romero did not file

a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed.

See id. Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Romero wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.



                                              -2-
                                                                                     04-11-00885-CR


P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

See TEX. R. APP. P. 68.3.       Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                 Phylis J. Speedlin, Justice

DO NOT PUBLISH




                                                -3-